In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00084-CR
                                                ______________________________
 
 
                                WILLIAM ALLEN COOPER,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CR01520
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            William
Allen Cooper appeals from his conviction by a jury for improper photography or
visual recording.  He was sentenced to
two years in state jail and a $10,000.00 fine.
            Cooper was
tried on two counts in a single proceeding and is facing two convictions,
resulting in two separate appeals.  A
common brief was filed raising the same issues in both cases. 
            Cooper raises
several issues, including a Batson[1] claim, issues about the unsupported
assessment of costs, issues concerning harm caused by improperly admitted
evidence and an improper opening statement by the State, and the sufficiency of
the evidence to support his conviction. 
Because the evidentiary contention disposes of the appeal, we need not
address the remaining issues.  
            We addressed
the sufficiency of the evidence to support the conviction in detail in our
opinion of this date on Cooper’s appeal in cause number 06-10-00083-CR.  For the reasons stated therein, we likewise
conclude that the evidence is insufficient to support this conviction. 
            We reverse
the conviction and render a judgment of acquittal.
 
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief Justice
 
Date Submitted:          October
20, 2010        
Date Decided:             November
16, 2010
 
Do Not Publish           




[1]Batson v. Kentucky, 476 U.S. 79 (1986).